Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark Bergner on 04/22/2021.
	1. (Currently Amended) A computer-implemented method comprising: 
receiving a request to write to a file; in response to the request to write to the file, determining that the file exists in a storage device; 
in response to the determination that the file exists in the storage device, creating a mapped file by mapping the file into a region of a non-volatile dual in-line memory module (NVDIMM); 
initiating a transaction to write to the mapped file in the NVDIMM without acquiring a speculative lock on the mapped file; 
determining whether a conflict occurred in writing to the mapped file in the NVDIMM; 
in response to a determination that a conflict occurred, restarting the transaction to write to the mapped file in the NVDIMM without acquiring the speculative lock on the , wherein the determination that the conflict occurred includes a conflict between a transaction associated with a first thread and a transaction associated with a second thread, wherein restarting the transaction to write to the mapped file comprises:
 Page 2 of 11Appl. No. 16/162,514 Reply to Non-Final Office Action of 02/02/2021restarting the transaction associated with the first thread; and restarting the transaction associated with the second thread; wherein restarting the transaction associated with the first thread and restarting the transaction associated with the second thread are done in a staggered manner; and 
in response to a determination that no conflict occurred, committing changes made to the mapped file to the file in the storage device.
3. (Cancelled).
8. (Currently Amended) A computer system comprising: a storage device configured to store a plurality of files; 
a non-volatile dual in-line memory module (NVDIMM); and 
a processor communicatively coupled to the storage device and to the NVDIMM, wherein the processor is configured to: memory map at least one file from the plurality of files stored on the storage device into a region of the NVDIMM to at least one memory mapped file; 
initiate a transaction to write to the at least one memory mapped file in the NVDIMM without acquiring a speculative lock on the at least one memory mapped file;
determine whether a conflict occurred in writing to the at least one memory mapped file in the NVDIMM; 
in response to a determination that the conflict occurred, restart the transaction to write to the at least one memory mapped file in the NVDIMM without acquiring the , wherein the determination that the conflict occurred includes a conflict between a transaction associated with a first thread and a transaction associated with a second thread, wherein restarting the transaction to write to the at least one memory mapped file comprises:
 Page 2 of 11Appl. No. 16/162,514 Reply to Non-Final Office Action of 02/02/2021restarting the transaction associated with the first thread; and restarting the transaction associated with the second thread; wherein restarting the transaction associated with the first thread and restarting the transaction associated with the second thread are done in a staggered manner; and 
in response to a determination that no conflict occurred, commit changes made to the at least one memory mapped file to the corresponding at least one file in the storage device.
10. (Cancelled).
15. (Currently Amended) A computer program product comprising a non-transitory computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed by a processor, causes the processor to: memory map a file stored on the storage device into a region of the NVDIMM that is a memory mapped file; 
initiate a transaction to write to the memory mapped file in the NVDIMM without acquiring a speculative lock on the memory mapped file; 
determine whether a conflict occurred in writing to the memory mapped file in the NVDIMM; 
in response to a determination that the conflict occurred, restart the transaction to write to the memory mapped file in the NVDIMM without acquiring the speculative lock , wherein the determination that the conflict occurred includes a conflict between a transaction associated with a first thread and a transaction associated with a second thread, wherein restarting the transaction to write to the memory mapped file comprises:
 Page 2 of 11Appl. No. 16/162,514 Reply to Non-Final Office Action of 02/02/2021restarting the transaction associated with the first thread; and restarting the transaction associated with the second thread; wherein restarting the transaction associated with the first thread and restarting the transaction associated with the second thread are done in a staggered manner; and 
in response to a determination that no conflict occurred, commit changes made to the memory mapped file to the file stored on the storage device.
17. (Cancelled).

Allowable Subject Matter
Claims 1-2, 4-9, 11-16 and 18-20 are allowed (claims 3, 10 and 17 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“in response to a determination that the conflict occurred, restart the transaction to write to the at least one memory mapped file in the NVDIMM without acquiring the speculative lock on the at least one memory mapped file, wherein the determination that the conflict occurred includes a conflict between a transaction associated with a first thread and a transaction associated with a second thread, wherein restarting the transaction to write to the at least one memory mapped file comprises:
 Page 2 of 11Appl. No. 16/162,514 Reply to Non-Final Office Action of 02/02/2021restarting the transaction associated with the first thread; and restarting the transaction associated with the second thread; wherein restarting the transaction associated with the first thread and restarting the transaction associated with the second thread are done in a staggered manner”.
The closest prior art (Gschwind: US 9,524,195 B2) discloses similar features of restarting a transaction in response to a conflict occurred (figure 4, col. 28). However, Gschwind does not explicitly teach:
“in response to a determination that the conflict occurred, restart the transaction to write to the at least one memory mapped file in the NVDIMM without acquiring the speculative lock on the at least one memory mapped file, wherein the determination that the conflict occurred includes a conflict between a transaction associated with a first thread and a transaction associated with a second thread, wherein restarting the transaction to write to the at least one memory mapped file comprises:
 Page 2 of 11Appl. No. 16/162,514 Reply to Non-Final Office Action of 02/02/2021restarting the transaction associated with the first thread; and restarting the transaction associated with the second thread; wherein restarting the transaction associated with the first thread and restarting the transaction associated with the second thread are done in a staggered manner”.
Another close prior art, Shivanna et al (US 2019/0324868 A1), discloses similar features of mapping a file into a memory region (par. 0020). However, Shivanna et al do not explicitly teach:
, wherein the determination that the conflict occurred includes a conflict between a transaction associated with a first thread and a transaction associated with a second thread, wherein restarting the transaction to write to the at least one memory mapped file comprises:
 Page 2 of 11Appl. No. 16/162,514 Reply to Non-Final Office Action of 02/02/2021restarting the transaction associated with the first thread; and restarting the transaction associated with the second thread; wherein restarting the transaction associated with the first thread and restarting the transaction associated with the second thread are done in a staggered manner”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“in response to a determination that the conflict occurred, restart the transaction to write to the at least one memory mapped file in the NVDIMM without acquiring the speculative lock on the at least one memory mapped file, wherein the determination that the conflict occurred includes a conflict between a transaction associated with a first thread and a transaction associated with a second thread, wherein restarting the transaction to write to the at least one memory mapped file comprises:
 Page 2 of 11Appl. No. 16/162,514 Reply to Non-Final Office Action of 02/02/2021restarting the transaction associated with the first thread; and restarting the transaction associated with the second thread; wherein restarting the transaction associated with the first thread and restarting the transaction associated with the second thread are done in a staggered manner”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claims 8 and 15 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/LOC TRAN/
Primary Examiner, Art Unit 2165